              Case 1:21-cv-00487-JMF Document 98 Filed 04/06/21 Page 1 of 2


                                                                 The parties shall make the necessary arrangements to proceed
                                                                 with TrialGraphix for the April 15, 2021 hearing. In light of
                                                                 CEO1 and CEO2's roles as witnesses, Plaintiffs do not come
                                                                 close to providing a sufficient basis to overcome the "strong
Scott H. Casher                                                  presumption of public access," Lugosch v. Pyramid Co. of
7 Times Square, Suite 2900 | New York, NY 10036-6524             Onandaga, 435 F.3d 110, 121 (2d Cir. 2006), let alone to
                                                                 restricting public access to the April 15 proceeding.
Direct 914.487.7343 | Fax 914.487.7328
                                                                 Accordingly, the identities of CEO1 and CEO2 (and the entities
cashers@whiteandwilliams.com | whiteandwilliams.com
                                                                 with which they are associated) shall be unsealed; to that end,
                                                                 Defendant shall file unredacted copies of their declarations no
                                             April 2, 2021       later than April 8, 2021. The identities of the remaining clients
                                                                 at issue, however, may remain under seal; counsel should
VIA ECF                                                          confer in an effort to agree on how to preserve that
                                                                 confidentiality during the hearing. SO ORDERED.
The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007
                                                                                                              April 6, 2021
       RE:        WTW, et al. v. Herriott; No. 21-CV-00487

Dear Judge Furman:

       Pursuant to the Court’s March 25, 2021 Order (ECF 92), the parties jointly submit this
correspondence regarding the upcoming April 15, 2021 hearing. The parties conferred and hereby
submit the following information requested in the Court’s Order:

                  (1) the parties agree to use Trial Graphics as the vendor for the hearing;

                  (2) the witnesses to appear to be cross-examined during the hearing are as follows:
                  Paul Herriott, Scott Strenge, “CEO 1”, “CEO 2”, Jim Bradshaw, Carolyn Greene
                  and Gerald Sheehan;

                  (3) Willis requests that confidential client information contained in the unredacted
                  declarations and BORs remain sealed. Your Honor’s Individual Rules and Practices
                  in Civil Cases, section 7(C)(iii), permit sealing, and the redactions at issue are very
                  narrowly tailored. In addition, while counsel for Defendant asserts that two clients
                  may not have an issue revealing their identities publicly in their declarations, they
                  did not state as such in their declarations, and there remains the issue of six BORs,
                  and the identities of four clients other than the two referenced by counsel for
                  Defendant. See EFCG, Inc. v. AEC Advisors, LLC, 2020 U.S. Dist. LEXIS 210630,
                  2020 WL 7121855 (S.D.N.Y. November 9, 2020) (granting plaintiff’s request to
                  redact and seal client names); Awestruck Marketing Grp., LLC v. Black Ops Prods.,
                  LLC, 2016 U.S. Dist. LEXIS 190345, 2016 WL 8814349, at *2 (S.D.N.Y. June 20,
                  2016) (granting sealing motion as to client list); Playtex Prods., LLC v. Munchkin,
                  Inc., 2016 U.S. Dist. LEXIS 42261, 2016 WL 1276450, at *11 (S.D.N.Y. Mar. 29,
                  2016) (permitting proposed redactions of client information). Counsel for
                  Defendant has not represented to this Court that the names of the two clients are
                  not sensitive and proprietary, or that the names are generally publicly available, or
                     Delaware | Massachusetts | New Jersey | New York | Pennsylvania | Rhode Island
26851462v.1
              Case 1:21-cv-00487-JMF Document 98 Filed 04/06/21 Page 2 of 2
 The Honorable Jesse M. Furman
 April 2, 2021
 Page 2



                  that revealing the two names will not cause significant competitive harm to
                  Plaintiffs, or that Plaintiffs' privacy interests and the likely harm they may suffer if
                  the two names (or other names) are revealed to their competitors is somehow
                  outweighed by the need for public access.

                  Herriott’s position is that the information does not warrant sealing under the
                  standard set forth in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 119-20
                  (2d Cir. 2006) and that neither CEO 1 nor CEO 2 has requested confidentiality. In
                  addition, in Herriot’s view, referring to Clients 1-6, and potentially other clients, by
                  number will be cumbersome and possibly confusing.

                  (4) Given the confidential nature of the client information, Willis requests that the
                  April 15 remote hearing be open only to the parties and counsel. Alternatively,
                  Willis requests that the clients not be referred to by name at the hearing, but rather
                  as Clients 1-6, respectively, which will be neither cumbersome nor confusing as a
                  chart can be provided to the Court, to counsel, and to any testifying witness
                  identifying the names of Client 1, Client 2, etc.

         Thank you for your continued time and attention to this matter.


Respectfully submitted,


WHITE AND WILLIAMS LLP                                           DORSEY & WHITNEY LLP


/s/Scott H. Casher                                               /s/Mark S. Sullivan
Scott H. Casher                                                  Mark S. Sullivan
George C. Morrison                                               Joshua Colangelo-Bryan
For Plaintiffs                                                   For Defendant


cc: All counsel of record (via ECF)




26851462v.1
